 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDministrative, and professional personnel, office clerical employees,watchmen, guards, and supervisors as defined in the ActIf a majority of the employees in the voting group vote for thePetitioner, they will be taken to have indicated their desire to con-stitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificationof representatives to the Petitioner for the unit described above, whichthe Board, under such circumstances, finds to be appropriate for thepurposes of collective bargainingIn the event, however, a majorityof the employees vote for the Intervenor, they will be taken to haveindicated their desire to remain a part of the existing unit now repre-sented by the Intervenor and the Regional Director will issue a cer-tification of results of election to such effect.'[Text of Direction of Election omitted from publication ]7Since at least 1951, the Intervenor has been the exclusive bargaining representativeof the Employer's production and maintenance employees,including the moldmakers whoare the subject of this proceedingPursuant to an agreement for Consent Election inCase No 24-RC-64, filed on August 11, 1959, the Intervenor was certified on August 20,1959, as representative of the production and maintenance unit of Employer's employeesexcluding "all mold makers who work in the mold shop of the companypendingtheBoard's decision in 24-RC-11602"The tally of the ballots showed that even if themoldmakers had voted, their votes would not have affected the results of that electionA.& M. Raragheusian,Inc.andTextileWorkers Union ofAmerica, AFL-CIO.Case No 10-CA-3748 January 13, 1960DECISION AND ORDEROn August 14, 1959, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThe Trial Examineralsofound thatthe Respondent had not engaged in certain other unfair labor prac-tices as allegedThereafter, the Respondent filed exceptions to theIntermediate Report and supporting briefPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Rodgers, Jenkins, and Fanning]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings arehereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the ent ire record in this126 NLRB No 14 A.& M. KARAGHEUSIAN, INC.105case, and hereby adopts the findings,conclusions,and recommenda-tionsof theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, A. & M. Karag-heusian, Inc., Albany, Georgia, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating employees concerning union matters in a mannerconstituting interference, restraint, or coercion in violation of Section8(a) (1) of the Act.(b)Fostering the impression among employees that their unionactivities are under surveillance.(c)Threatening, or promising benefits to, employees to discourageunion membership or activities.(d) In any like or related manner interfering with, restraining,or coercing employees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist Textile WorkersUnion of America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing andto engage in any other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Albany, Georgia, copies of the noticeattached hereto marked "Appendix." 1Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Company's representative, be posted by theCompany immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to its employees are customarily posted.Reasonable steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.IT Is FURTHER ORDERED that the allegations of the complaint withrespect to violation of Section 8(a) (3) be, and they hereby are,dismissed.'In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate our employees concerning union mat-ters in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.WE WILL NOT foster the impression among our employees thattheir union activities are under surveillance.WE WILL NOT threaten, or promise benefits to, our employees todiscourage union membership or activities.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistTextileWorkers Union of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.A. & M. KARAGHEUSIAN, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Albany, Georgia, on May 5 and 6, 1959, on complaint of theGeneral Counsel and answer of A. & M. Karagheusian, Inc., herein called Respond-ent.The evidence presented related to allegations, set forth in the complaint anddenied in the answer, that Respondent had interfered with its employees' organiza-tional rights in violation of Section 8(a)(1) of the National Labor Relations Act,as amended (61 Stat. 136, 29 U.S.C. 151, et seq.), and had discriminatorily dis-charged one of its employees,William L. Causey, in violation of Section 8(a) (3)and (1)of the Act.Briefs were filed by each of the parties following the closeof the hearing.Upon the entire record,' and from my observation of the witnesses, I hereby makethe following:-FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, operates plants in New Jersey, NorthCarolina, and Georgia.At its Albany, Georgia, plant, the only one here involved,'On June 15,1959, the Trial Examiner entered an order correcting certain obviouserrors In the transcript of testimony. A. & M. KARAGHEUSIAN, INC.107Respondent manufactures carpets and during the calendar year prior to the issuanceof the complaint, a representative period, shipped more than $1,000,000 worthof finished goods from the Albany plant to customers outside the State of Georgia.Upon these undisputed facts, I find that the Respondent is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has contractual relations with the Union at its two New Jersey plants.In the summer of 1958, the Union started an organizational campaign among theemployees in Respondent's Albany, Georgia, plant.The campaign culminated ina Board-conducted election on November 12, 1958, which the Union lost.Re-spondent's conduct during the organizational campaign forms the subject matterof the unfair labor practices alleged in the complaint.B. Interference, restraint, and coercionWith respect to the issue of interference, restraint, and coercion, the complaintalleges, and the answer denies, that on various occasions during the organizationalcampaign Respondent's plant manager, Arthur Lauman, its assistant manager,James Barbre, and its superintendent of manufacture,Willis B. Nesmith, inter-rogated employees concerning union matters and informed the employees thattheir union activities were under surveillance.The complaint also alleges, and theanswer denies, that Lauman and Barbre solicited employees to withdraw fromthe Union and that Lauman made certain threats designed to defeat the unioniza-tion of its employees.The evidence as to these matters is summarized hereunder.1.Respondent's Judy and August InterviewsDuring a period beginning late in July 1958, and extending into August 1958,while the Union's organizational campaign was in progress, Plant Manager Laumanadmittedly interviewed, on an individual basis, about half of the approximately120 employees in the Albany plant. It is undisputed that much of the discussionat these interviews centered about the Union.According to Lauman, these interviews resulted from reports he had receivedthat the employees were upset because of the organizational activities in the plantand that they were seeking guidance from Respondent's supervisors.Laumantestified that because of these reports, he instructed his supervisory staff to advisethe employees that he, Lauman, would be available in his office to answer what-ever questions they might have.On the other hand, a number of witnesses calledby General Counsel, testified that they were directed, not invited, to report for theseinterviews.Thus, employees Lush, Hullett, Miller, and Causey testified that theywere directed by Superintendent Nesmith to see Lauman.Employees Butler andWilliford testified that Lauman himself summoned them for a conference?While I have no doubt that a number of employees may well have solicited anopportunity to see Lawman because of their concern about the organizational activi-ties, I find it difficult to believe that employees like Hullett, Causey, and others,whose adherence and support of the Union were unconcealed, would have volun-tarily sought out management to seek advice about their conduct with respect tothe Union.The tenor of management's discussion with these individuals, set forthin detail hereunder, likewise tends to refute Respondent's claim that they initiatedthe requests for interviews.Finally, in view of management's admitted concernover the Union's organizational campaign and its impact on the employees, it waswholly natural for management to have sought out those employees whom it knewor suspected to be in the forefront of the union campaign.Accordingly, for theforegoing reasons, I credit the testimony of the employees who specifically statedthat they were summoned by management to conferences with Lauman.The evidence is likewise in conflict as to the precise nature of the interviews.Employee Hullett, an avowed union adherent, testified that he had been summoned2 Employee Griner did not specify who summoned him for a conference, statingmerely,"Well, they called me in." 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoLauman's office by Superintendent NeSmith, and that Lauman, NeSmith, andAssistant PlantManager Barbre were present during the course of the interview.According to Hullett, Lauman asked whether Hullett really believed in the Unionand urged that he reconsider in the event he had signed a union card.Laumanstated that the Union would not be any good in the plant.NeSmith, in similarvein, stated that he himself had once belonged to a union and did not see that it wasany good.Lauman, in his testimony, acknowledged that he had had an interviewwithHullett, and Barbre likewise acknowledged his presence at that interview.Lauman, however, denied questioning Hullett as to his signing of a union card,stated that he assumed at this conference that Hullett had signed a union card,and specifically denied asking Hullett to reconsider.3Employee Williford, who later served as union observer in the November 12election, testified that early in August while he was being treated by the nurse at theplant for a foot injury, Lauman called him to the office.Only Lauman and Willi-ford were present.According to Williford, Lauman started to discuss the Union,and stated that he did not "see how they could operate here in Albany. . .Lauman then asked Williford whether he had attended a union meeting or signeda union card.When Williford gave negative replies to these inquiries, LaumanaskedWilliford, who was working as a general helper in the warehouse, how hewould like a job as a truckdriver.Lauman confirmed that he had seen the nurse treating Williford, that he had toldWilliford to see him at his office, that they had discussed the Union, and that hehad mentioned a truckdriving job for Williford.Lauman, however, denied askingWilliford whether he had been to a union meeting or signed a union card, andsaid that he had mentioned the truckdriving job only as a temporary measureuntilWilliford's foot healed.Employee William L. Causey, whose discharge is discussed later in this report,testified that he was summoned to Lauman's office by Superintendent NeSmith, andthat Lauman, Barbre, and NeSmith were present during the interview.Each of thecompany officials in turn emphasized that the Union was no good. Lauman, accord-ing to Causey, capped the discussion by asking Causey to reconsider his allegianceto the Union, and stated that "some of the boys were sorry they had signed unioncards and would try to get them back."Causey also testified that in a secondinterview held on the following day, Launian told him his background had beengood and his work had been good and mentioned the possibility of a better job.When Causey did not commit himself to getting his union card back, Lauman sug-gested that Causey return for a further interview if he made up his mind.Lauman, for his part, testified that he had met with Causey but denied that hehad asked Causey whether he belongedto a union,and denied that he had offeredCausey a better job.Barbre and NeSmith confirmed that they had been present atLauman's first interview with Causey.4Employee Lush testified that he was directed by Superintendent NeSmith to go seeLauman at his office and upon compliance with this directive was interviewed byLauman and Barbre.According to Lush, Lauman asked if Lush knew about theunionization campaign and went on to state that unions brought mistreatment ofemployees, strikes, and hardships.Lauman then observed that efforts to start aunion in the Albany plant would not work because "the Causey's and the Hullett'swould be standing around on the outside, marching around with strike signs andwe'd be inside the plant working [whether] the Union won or lost."Neither Laumannor Barbre testified concerning this interview.Employee Butler had two interviews with Lauman, one in the early part of Augustwhen the other interviews were being held and the other in the latter part of August.Butler was somewhat confused as to exactly what had transpired at each of theconferences.However, he recalled generally that the first interview was held atLauman's direction and that Lauman had asked him about union meetings, whetherhe knew the identity of the union adherents, and whether he had signed a union card.a NeSmith did not testify concerning the Flullett interview.4 There was also conflicting testimony as to whether one of the three officials made acomment to Causey that if the Union came in, the employees would probably get a "bigfat negro" for a supervisor and whether Lauman said Air Wolfe, a union organizer wasa "son-of-a-bitch" as was anyone who worked with him. I do not credit the testimonythat Respondent'sofficialsmade these statements.The appearance,manner, and de-meanor of the officials concerned, all of whom testified at the hearing, leads me to doubtthat they would have made the comments in question, and apart from Causey's testi-mony, there is little, if any, evidence in the record to support a finding that Respondent'sofficials indulged in this kind of epithet or name calling. A. & M. KARAGHEUSIAN, INC.109Butler admitted, however, that the second interview with Lauman was at his ownrequest and that his purpose in seeking the second interview was to dispel falserumors that he was supporting the Union.Lauman, on the other hand, whileadmitting that he had two interviews with Butler, stated that Butler had initiatedboth interviews, denied that he had interrogatedButler concerning union matters,and said that he had questioned Butler only as to the identity of those spreading therumors about Butler so that disciplinary action could be taken.Employees Miller and Griner also testified as to their respective interviews withLauman.According to Miller, Lauman, Barbre, and NeSmith were present at hisinterview, and, in the course of the discussion, Lauman asked Miller whether hehad heard about the Union and whether he had attended a union meeting.Grinertestified that he was interviewed by Lauman and Barbre and, in reply to a questionas to what he thought about the Union, declined to answer on the ground that he hadfriends on both sides of the fence.Lauman, in his testimony, denied that anyonehad asked Miller whether he had attended a union meeting, and by implication deniedthat he had discussed the Union with Griner although admitting that he did notrecall too much of that conversation.The conflicting versions of the interviews given by the employees on the one handand by Respondent's officials on the other cannot be completely reconciled.Themargin of difference, however is not substantial. In no instance did Respondentcontrovert the fact that the interviews testified to by the employees had taken place.On the contrary, in virtually every instance Respondent's officials specifically con-firmed the holding of the particular interviews and corroborated, to a considerableextent, the details of the interviews as narrated by the employees concerned.How-ever,Respondent's officials denied generally, and in some instances denied spe-cifically, that they had interrogated any of the employees concerning union matters,or that they had solicited any of the employees to withdraw from the Union bypromises of a better job or otherwise, or that they had threatened the employees withreprisals in the event of unionization.On the other hand, Plant Manager Laumanfreely acknowledged that union matters had been discussed at these interviews.Moreover, I am impressed by the fact that the interviews, as testified to by theseveral employees, fell into the same general pattern, even though the testimonycame in some instances from witnesses like Hullett and Causey who were ardentunion adherents, or in the case of Butler, from an employee who was not a unionadherent and was acutely concerned that he not be falsely identified as such.Thiscircumstance tends to dispel the self-interest which might otherwise tend, consciouslyor unconsciously, to color the narrative of events related by a partisan source. I aminclined to believe, therefore, that Respondent's officials understated the nature andextent of the union discussion which admittedly occurred at these interviews.Ac-cordingly, in view of all these considerations and on the basis of my appraisal ofthe various witnesses, I credit the testimony of the employees as to the nature andcontent of the July and August interviews and correspondingly discredit the testi-mony of Respondent's officials insofar as it is inconsistent therewith.2.Statements by Respondent's officials conveying the impression that the unionactivities of the employees were under surveillanceThe employees at Respondent's plant enjoy a break period at 10 a.m. and 2 p.m.During one of these break periods in the latter part of August, a number of theemployees were gathered in the breakroom discussing a penciled notice of unknownauthorship which had been taped on the outside of the plant bulletin board andwhich purported to list the employees who had attended a union meeting the nightbefore.Employee Lush testified that Superintendent NeSmith joined the employeesin the breakroom, disclaimed any connection with the penciled notice, but noted that15minutes after the employees went to the meeting he knew who they were.NeSmith amplified that statement, according to Lush, by noting that the first fellowwho came to the meeting owned a black and white Ford. In a further obvious ref-erence to attendance at the union meeting, NeSmith observed, according to Lush,that some of the boys in the room had "long faces" and that some of them weregoing to have "a lot longer faces." 5This was not the only reference by Respondent's officials to a car of an employeebeing seen at the site of a union meeting.As already noted, employee Miller wasinterviewed by Lauman, Barbre, and NeSmith.According to Miller, Lauman hadcNeSmith denied stating that he knew 15 minutes after a union meeting who wasthere or that the first man in attendance had a black and white Ford.He testified,11however, that "This was general knowledge.Everybody knew about this. . . . 110DECISIONSOF NATIONAL LABOR RELATIONS BOARDasked him at that interview whether he had attended a union meeting, Miller deniedit,and Barbre challenged Miller's denial.When Miller persisted in his denial.Barbre asked whether he had loaned his car to somebodyelse onthe occasion.6A third incident conveying the impression that Respondent was keeping the unionactivities of the employees under scrutiny likewise occurred late in August.EmployeeLush had an appointment to see two union officials at the New Albany Hotel. On theway home from the doctor whom he had gone to see because he was sick, Lushstopped in at the New Albany Hotel.A day or two later, Lush was interviewed byBarbre and NeSmith.According to Lush, Barbre told Lush he had been seen goinginto the hotel at a time when he should have been on his way home. Lushexplained that he had an appointment to see two union officials. Lush then askedifhe was being followed and protested that what he did on his own time was hisown business.?To the extent that there is a variance between the testimony of employees Lushand Miller and the testimony of Respondent's officials respecting the foregoingincidents, I believe, on the basis of my appraisal of that testimony and for the addi-tional reasons set forth in the preceding subsection, that the testimony of theemployees more accurately reflects what actually transpired. I, therefore, credittheir testimony as to these matters and I find that Superintendent NeSmith andAssistant Manager Barbre made the statements attributed to them by Lush and Miller-3.Concluding findingsRespondent,in itsbrief to the Trial Examiner, does not argue the legality of the,conduct alleged to be violative of Section 8 (a) (1) of the Act, nor the substantiality ofthe evidence in support of those allegations.Nevertheless, I have carefully con-sidered the evidence and the law relevant to that issue. I have found that duringthe course of the organizational campaign, Respondent's top officials called in anumber of employees, including avowed union adherents, and questioned them asto union matters.Among the questions directed to the various employees weregeneral inquiries about the Union and their sympathies in that regard, inquiries as to-whether they had signed union cards, or attended union meetings, and inquiries asto the identity of union adherentsCoupled with these questions on occasion werestatements plainly demonstrating Respondent's opposition to a union at its Albanyplant and Respondent's desire that the employees refrain from supporting the Unionor withdraw such support if alreadygiven.Interrogationof employees concerningunion matters, while not in itself coercive, clearly amounts to interference, restraint,and coercion in violation of Section 8 (a) (1) of the Act when it occurs in a contextsuch as that which the record here reveals.Blue Flash Express, Inc.,109 NLRB591, 593.Graber Manufacturing Company, Inc.,111 NLRB 167, 169;SoutheasternMills, Inc.,123 NLRB 1783. I so find.Superintendent NeSmith's statement to the employees in the breakroom, in con-nection with the discussion of attendanceat a unionmeeting, that some of the boyswho had "long faces" would shortly have even "longer faces," and Plant ManagerLauman's remark to employee Lush that a union would not work in the plantbecause the "Causeys" and the "Hulletts," known as union adherents, would be outpicketing whether the Union won or lost, were plainly calculated to instill in theemployees an awareness of the penalties of supporting the Union.Conversely,Respondent's suggestions to employees Williford and Causey of better jobs, patentlyconditioned on their abandonment of the Union, were also intrusions on the em-ployees' statutory freedom of choice in the regard.Threats of reprisal or promisesof benefit to induce abandonment of a unionare onsettled principles violative ofSection 8(a)(1) of the Act. I find thatRespondent engaged insuch violationshere.eLauman denied asking Miller whether he had attended a union meetingBarbre didnot recall whether such a question had been asked, but acknowledged that there wassome discussionabout Miller's automobile.According to Barbre, Miller "volunteered theinformation that he wasn't at the meeting and his automobile was not at the meeting"7 Barbre confirmed that he and Nesmith had discussed the New Albany Hotel incidentwith LushBarbre said, however, that the interview was prompted by the fact thatPlantManager Lauman who was attending a Lions Club luncheon at the hotel, hadnoticed Lush there, and had later inquired of Barbre as to why Lush was not at workAccording to Barbre, however, he merely inquired of Lush why Lush was at the hotelwhen he had been ordered by his doctor to go home to bed and when Lush replied thathe had an appointmentat the hotel that endedthe discussion. A. & M. KARAGHEUSIAN, INC.111More subtle,but perhaps just as effective in frustrating the organizational drive,was the technique utilized by Respondent of persuading the employees that theirunion activities were under surveillance.NeSmith's statement that he knew 15minutes after a union meeting who was there; Barbre's assertion to Miller that thelatter had attended a union meeting and his question concerning Miller's car; andBarbre's statement to Lush that he had been seen going into the New Albany Hotelwhere Lush had an appointment to see two union organizers could not but create theimpression among the employees that their union activities were under Respond-ent's careful scrutiny and would necessarily tend to circumscribe the employees'freedom of action in the organizational arena. I find that Respondent deliberatelyfostered that impression among the employees and that Respondent thereby violatedSection 8 (a) (1) of the Act.Idaho Egg Producers,111 NLRB 93, 103, and casesthere cited.8C. The alleged discriminatory dischargeGeneral Counsel alleged in his complaint that Respondent discriminatorily dis-charged and thereafter refused to reinstate its employee,William L. Causey, inviolation of Section 8(a) (3) and(1) of the Act.Respondent in its answer admittedthat it had discharged Causey but asserted that the termination was for cause.1.The evidenceCausey was hired in March of 1955.After several months he was made anoperator on a tufting machine in the tufting department which SuperintendentNeSmith supervised.Causey held that job until his discharge on November 6, 1958.Superintendent NeSmith testified that prior to August 1958 Causey had done credita-ble work and, although he had on occasion given Causey an oral reprimand, thequality of Causey's work had not been such as to warrant the more stringentdiscipline of a written reprimand. In August 1958, however, Causey's productiondropped substantially.9NeSmith spoke to Causey concerning this drop and Causey'sproduction during September went back up to an average of 129.8 yards of carpetper day.The following month his production dropped to 60.06 yards per day, lessthan half of what it had been.loDuring the period between August 1958 and November 6, 1958, the date of hisdischarge,Causey was active in the Union.He signed a union card,solicitedmem-bers, and attended all but one of the union meetings.Respondent adduced testi-mony that on frequent occasions during this period and during working time Causeystopped his machine,engaged in conversations with other employees,solicited inbehalf of the Union, and spent undue amounts of time in performing his work.In further support of this testimony Respondent introduced into evidence threeforms entitled "Performance Evaluation," dated respectively August 28, September11, and October 22, 1958, and signed by NeSmith, each of which recited derelictionsin Causey's work performance.These forms constituted written reprimands undercompany practice. It was also company practice to show a reprimand to the em-ployee named therein and ask him to affix his signature.Causey did sign thereprimand dated August 28, 1958, which set forth on its face two incidents duringthe previous 2 days in which Causey's machine was idle while he engaged in con-versations with other employees.Causey denied that a third dereliction, writtenon the back of this reprimand and having to do with excessive time spent in chang-ing a roll of jute, was written thereon at the time he affixed his signature.Causeylikewise denied,contrary to Respondent's testimony,ever seeing the reprimands datedSeptember 11 and October 22, 1958, and his signature does not appear on thesereprimands.The reprimand dated September 11, 1958,recites that Causey togetherwith his assistant and two men helping part time took approximately 4 hours tos The complaint does not specifically allege, and the preponderance of the evidence inmy view would not sustain a finding, that Respondent actually engaged in the surveillancewhich its statements suggestAlbany is a small community and much,ifnot all, of theknowledge which Respondent's officials professed could have been obtained in the normalcourse of their daily activities without engaging in actual surveillance.I It will be recalled that Plant Manager Lauman during the course of his second inter-view with Causey late in July or early in August made favorable mention of Causey'swork record as a prelude to suggesting a better job for him. Causey's production figuresfor August were not, of course, available at that time.10 September and October are peak production monthsIn Respondent's operationSofar as appears,there was no machine breakdown or other external cause to explain thesubstantial drop in Causey's production. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange three-quarters of a creelon hismachine while two other men did the sameamount of work on anothermachine in 1 hour less.The reprimand dated October22, 1958, recited that Causey because of inattention to his work had spoiled 79yards of carpet because of "misdraws," thereby causing damage to the amount ofabout $2,000.11A fourth reprimand,also signedby NeSmith, was dated November 6, 1958, theday of Causey's discharge.This reprimand set forth that Causey had again beenusing "on the job" time to solicit for the Union, that he had been called in byNeSmith and told that time for which he was drawing pay was to be used for workand not forunionsolicitation, that this was Causey's fourth reprimand, and thatunder the circumstances he wasno longerneeded as an employee of the Company.The reprimand concluded with the notation by NeSmith "I fired him."A separationnotice made out by Respondent, a copy of which goes to the Employment SecurityAgency of the Georgia Department of Labor, and a copy of which was received byCausey, states that Causey was discharged becausehe was interfering with the work of the othermen (as wellas his own) bytalking union at the plant during working hours.In this connection Respondent adduced evidence to establish that every 3 or 4months starting a few years prior to the events here involved, it has posted noticeson the plant bulletin boards stating thatIn keeping with our Plant Policies, please be informed that all employees mustrefrain from discussing such controversial subjects as religion, politics, and dis-cussions pertaining to organized labor during working hours.Your cooperation is requested.12Evidence was also adduced that it was company practice to discharge an employeeafter three written reprimands.Causey, as already noted, denied seeing any but the first reprimand and as tothat reprimand, the only one on which hissignatureappears, denied that the juteincident written on the back of the reprimand was there when he affixed his signature.On the other hand, while denying that he had everseenthe second reprimandconcerning his slowness in changing a creel, Causey admitted that NeSmith hadorally warnedhim concerningthis incident.Similarly,Causey denied seeing thethird reprimand but admits that NeSmith told him on that occasion that he hadruined almost $2,000 worth of carpeton specialorder and that if he had beenwatching his work he would have caught the defect.Causey also admitted that hehad been talking to a fellow employee, Sperry, about the Union 2 days before hisdischarge but testified that this conversation occurred just before his quitting timewhen he had stopped his machine to clean up and that Sperry had initiated the con-versation.Generally speaking, Causey denied any derelictions on his part and withrespect to the 79 yards of spoiled carpet insisted that the damage, to the extent therewas damage, was not due to his negligence but to mixed lots of yarn.Causey, how-ever, offered no satisfactory explanation to account for the drop in his production inAugust and the more substantial drop in his production in October just before hisdischarge.Respondent's records indicatingCausey'sproductiondropwentunchallenged.The evidenceas tothe dischargeitself is alsosomewhat conflicting.Accordingto the testimony of Respondent's witnesses, Superintendent NeSmith and PlantManager Lauman concluded that despite the gravity of Causey's offense in spoiling79 yards of carpeting, and despite the fact that this had given rise to a thirdreprimand which normally called for discharge, Causey would be givenanotherchance.Their motivation for this departure from policy was their desire not toexacerbate the union controversy which was already prevalent in the plant.NeSmithtold Causey at the time of the carpet spoilage that if not for the existance of unionactivities at the plant, he would have been dismissed, and if it happened again hewould bedismissed.About a month later, NeSmith was told by Toy Walker, headfixer on Causey's shift, that Causey had again neglected his work and the November 6reprimandissued.In themeantime,NeSmith had also become familiar with the"The carpet in question was being prepared pursuant to a special contract order andbecause of the misdraws had to be sold, according to Respondent, as "as is" carpeting ata very substantial loss.12 According to Respondent,the rule had its origin when some "aspiring youngpreachers" started preaching to the employees with the result that the employees werereading their Bibles and having group discussions during the time they were supposedto be working. A. & M. KARAGHEUSIAN,INC.113substantial drop in Causey's October production.NeSmith called Causey n, toldhim that he was more interested in utilizing his time soliciting union votes than hewas in taking care of his job, that he had been negligent in his work, and that underthe circumstances NeSmith had no alternative but to let Causey go.Causey's testimonyas tothe discharge differed in some particulars from that ofRespondent'switnesses.Thus, Causey denied being told at the time of the spoiledrug episode that he would be discharged if he were derelect again.Causey statedthat at the discharge conference he was accused by NeSmith of talking about theUnion to a fellow employee, that he admitted such a conversation, and admittedthat he had solicited the employees to vote for the Union.According to Causey,NeSmith said he would not have any talking about the Union in the plant andstated, "As of now, you are fired."Causey said that NeSmith added, "Your buddy,Mr. Wolfe is out at the back gate if you want to talk to him."2.Concluding findingsWhile there are a number of discrepancies in the evidence relating to Causey'sdischarge, the basic pattern of events seems fairly clear and is corroborated in largepart by the testimony of Causey himself.Prior to the organizational campaign,Causey's work performance was admittedly quite creditable. In August after theonset of the organizational campaign and after Causey became active in the Union,his production went down, went up again in September after management spoketo him about it, and dropped again, drastically, in October.During that periodfrom August up to and including the early part of November, Causey admittedlyengaged in union solicitation at the plant.According to Respondent, this unionsolicitation occurred during working hours, interfered with his production and thatof his fellow employees, and resulted in the issuance of four reprimands, the lastone culminating in Causey's discharge.Causey admitted receiving only one writtenreprimand but admitted that he was orally warned on at least two other occasionsprior to his discharge.On the basis of all the evidence, including particularly theshowing as to the substantial drop in Causey's production, I find that Causey hadengaged in union solicitation during working hours and that this activity hamperedhis production.I find further that Respondent at all times relevant here had a well establishedand publicized rule-a rule antedating the organizational campaign-forbiddingemployees to discuss controversial matters, including,interalia,matters pertainingto organized labor, during working hours.13The evidence is in sharp dispute as to the extent of the damage to the 79 yardsof carpet which Causey produced on October 22, 1958. I find it unnecessary todetermine the precise nature and extent of the damage for it is clear that the carpetwas defective to some extent, and that Causey was admittedly criticized by man-agement in that regard.Moreover, the spoiled carpet gave rise to Causey's thirdreprimand which pursuant to company practice, would normally warrant his dis-missal.I credit the testimony of Respondent's officials,however, that they refrainedfrom dismissing Causey at this time because of the friction in the plant alreadygenerated by the organizational campaign. I further find that, contrary to Causey'stestimony, he was told at the time that if it happenedagain,that he would be dis-missed in the event of a further offense.I find that the offense which precipitated Causey's dismissal was that set forth inthe reprimand dated November 6, 1958, when Causey was again reported to haveengaged in union solicitation during working time.Causey admitted seeking tosolicit employee Sperry at about 2 45 p.m.-his shift ended at 3 p m.-but said thathe had not shut down his machine for the purpose of solicitation, but for "clean up"purposes preparatory to quitting for the day.Whatever his purpose, it is clearthat Causey admittedly engaged in solicitation during working time and Respondentcould have believed and, I find, did believe that Causey had agam violated a com-pany rule to the detriment of his production and that of his fellow employeesTheundisputed fact that, as Respondent knew, Causey's production had suffered a sub-stantial drop the preceding month contributed to this beliefI find it unnecessaryto determine whether NeSmith told Causey at the time of the discharge, as Causeytestified, that "Your buddy, Mr. Wolfe, is out at the back gate if you want tc talkto him."Assuming NeSmith made that remark, it would have been consistent with"Employees Williford and Causey denied ever seeing the foregoing rule posted in theplant.Nevertheless, the great preponderance of the evidence supports a finding thatsuch a rule was in effect, that it was posted regularly, and that the employees knew ofthe existence of the rule554461-G0-vol 126-9 114DECISIONSOF NATIONAL LABOR RELATIONS BOARDhis view that Causey wasusingworking time to engage in organizing activity andthat after his discharge Causey could either join Mr. Wolfe, the union organizer, inthat activity, or complain to Mr. Wolfe about his discharge.I conclude, therefore, that Respondent discharged Causey for the reason statedin hisseparation notice, namely, that "he was interfering with the work of theother men (as well as his own) by talking union at the plant during working hours."Implicit in this reason and contributing to the determination to discharge Causeywas Respondent's knowledge, based on evidence which I credit, that Causey's pro-duction had suffered a substantial drop and that there was a previous record ofsimilar derelictions on Causey's part, attributable in Respondent's view to Causey'spreoccupation with union activities in the plant during his working time.General Counsel and counsel for the Charging Party argue for a contrary con-clusion.They urge that Respondent was hostile to the Union that Respondent knewof Causey's attachment to the Union, had sought in the interviews with Causey latein July or early in July to dissuade him from that attachment, and, failing in thatpurpose, began to find fault with his work merely to furnish a pretext for the dis-chargeof anactive union adherent before the forthcoming election. In support ofthis argument, they point out that Respondent's own statement in its separationnotice predicated Causey's discharge on the ground that he was "talking union."The argument does have a surface appeal. I have found that Causey's unionsympathies were known to Respondent, that Respondent was hostile to the Union,and that Respondent sought, albeit unsuccessfully, to dissuade Causey from support-ing the Union.These considerations certainly warrant close scrutiny of the reasonor reasonsassigned by Respondent to justify the discharge.Close scrutiny, however,does not advance General Counsel's case.General Counsel and counsel for theCharging Party overlook the fact that the separation notice was framed not merelyin terms of "talking union," but rather in terms of "talking union at the plant duringworking hours."Moreover, Causey's extenuations aside, Causey admitted that hisdiscussion with Sperry, which precipitated his discharge and the separation notice,occurred 15 minutes before quitting time and that he had been soliciting Sperry tovote for the Union in the forthcoming election.Employees, of course, have anundisputed right under the Act to engage in organizational activities.On theother hand, an employer has an equally undisputed right to promulgate and enforcea rule prohibiting employees fromengagingin union solicitation or discussion duringtheirworking time.Republic Aviation Corporation v. N.L.R.B.,324 U.S. 793,797-798, 802-803;Peyton Packing Company, Inc.,49 NLRB 828, 843-844. Re-spondent exercised that right here.Moreover, Respondent discharged Causey inthe light of its conviction that Causey had a prior history of like offenses, a convic-tion certainly buttressed by the otherwise unexplained drop in Causey's productionduring this period.14Finally,it isurged that the employees with whom, according to RespondentCompany, Causey had engaged in union discussions during working hours were notdischarged or, so far as appears, even reprimanded. Suggested here is the notionthat Causey's discharge was the result of a discriminatory application of Respondent'srule against union discussion during working hours.To the extent that such acontentionismade,I find that General Counsel has not sustained his burden ofproof.As already found, Causey was guilty of a succession of offenses coupledwith a low production record.There is no showing that this was true in the caseof the other employees.Upon the entire record, therefore, I find that General Counsel has not establishedthat Causey's discharge was violative of Section (a) (3) of the Act, or that the dis-charge infringed upon any of the guarantees of Section 7 in violation of Section8(a)(1).'4 In this connectionit is urgedthat if Causey's work shortcomings were the realreason forhis discharge, the discharge would have taken place when Causey was saidto have ruined 79 yards of carpet and Respondent entered its third reprimand. It isargued that by not discharging him on thisoccasionand discharging him for what seemsa lesser offense1 month later and 6 days before a scheduled Board election to determinewhether the employees wanted the Union as their bargaining representative, Respondentrevealed its true motivation for the dischargeThe evidence in the recordpersuadesme, however, and I find, that Respondent withheld its discharge action at the time ofthe rug spoilage because of its desire not to aggravate the friction already generated inthe plant by the union campaign. I find further that the nextcomplaint early inNovember viewed in the light of Causey's prior conduct and, especially, his low produc-tion the preceding month convinced Respondent that it shouldno longerwithhold dis-charge action. JACKSON MAINTENANCE CORPORATION115IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes affecting commerce andthe free flow of commerce.V. THE REMEDYPursuant to the mandate of Section 10 of theAct, Ishall recommendthat Re-spondent cease and desist from the unfairlaborpractices found.Notwithstandingthat Ihave exonerated Respondent fromthe charge that he discriminatorily dis-chargedemployee Causey,the unfair labor practiceswhich I have foundindicatethat in order to effectuatethe policies of the Act,Respondentshould be additionallydirected to cease and desistat the veryleast, from like or related unlawful inter-ference with the Section 7 rights of its employees and I shall so recommend.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning of Section2(5) of theAct.3.By interferingwith,restraining,and coercingits employees in the exercise ofrights guaranteed them in Section7 of the Act, as found above,Respondent hasengaged in and is engaging in unfairlaborpractices within the meaning of Section8 (a)( 1 ) of the Act.4.Respondent has not violated Section 8(a)(3) of the Act, as alleged in thecomplaint.[Recommendations omitted from publication.]Jackson Maintenance CorporationandAutomobile Mechanicsand Helpers,Gasoline Station and Parking Attendants, Local917, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.Case No. 2-CA-6389.January 13, 1960DECISION AND ORDEROn August 10, 1959, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that said complaint be dismissed.Thereafter, the General Counsel filed exceptions and a supportingbrief.The Respondent subsequently filed a brief in reply to thatof the General Counsel.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the General Counsel.Accordingly, we adopt the findings, conclusions, and recommendationsof the Trial Examiner only insofar as they are consistent with ourdecision herein.126 NLRB No. 21.